DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 12/07/2020.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 10 – 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP2006258561) in view of Nakamura et al. (9,523,589).
As to claim 1, Yoshida et al. (hereinafter Yoshida) discloses a displacement sensor comprising: a detection target (20) arranged on a surface perpendicular to an extension direction of a rotating shaft (Fig. 15) of the rotating body; a sensor module (30 - 32) facing the detection target (20), and comprising sensor (31) disposed in a rotation direction of the rotating body (Note Fig. 15 - 22).

    PNG
    media_image1.png
    207
    386
    media_image1.png
    Greyscale

  Yoshida fails to disclose comprising two sensors disposed in a rotation direction of the rotating body; a rotation information calculator configured to calculate rotation information of the rotating body based on sensed values from the two sensors, wherein the rotation information calculator is further configured to calculate a rotation angle of the rotating body in accordance with a difference value generated from the sensed 

    PNG
    media_image2.png
    416
    358
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    510
    564
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Yoshida in view of the teachings of Nakamura to include two sensors disposed in a rotation direction of the rotating body; a rotation information calculator to calculate a rotation angle of the rotating body in accordance with a difference value generated from the sensed values would accurately output an angle from the output of the rotation information calculator.
As to claim 10, Yoshida et al. (hereinafter Yoshida) discloses a displacement sensor comprising: a detection target (20) arranged on a surface perpendicular to an extension direction of a rotating shaft (Fig. 15) of the rotating body; a sensor module (30 - 32) facing the detection target (20), and comprising sensor (21) disposed in a rotation direction of the rotating body; wherein the detection target (20) comprises at least one pattern portion formed of one of a metal and a magnetic material, and at least one non-pattern portion in a region where the at least one pattern portion is not formed (Note Fig. 15 - 22).

    PNG
    media_image1.png
    207
    386
    media_image1.png
    Greyscale

  Yoshida fails to disclose a sensor module comprising two sensors; a rotation information calculator configured to calculate rotation information of the rotating body based on sensed values from the two sensors and the two sensors are spaced apart from each other in the rotation direction of the rotating body by a rotation angle greater than 0 degrees and less than 180 degrees.
Nakamura discloses a rotation angle measurement apparatus a sensor module comprising two sensors (H0, H180; H90,H270); a rotation information calculator (12) configured to calculate rotation information of the rotating body (1) based on sensed values (11x, 11y) from the two sensors (H0, H180; H90,H270) and the two sensors are spaced apart from each other in the rotation direction of the rotating body by a rotation angle greater than 0 degrees and less than 180 degrees (Fig. 1, 2 and 4) (Col. 1, Lines 22 – 34 and Col. 2, lines 44 - 53).

    PNG
    media_image2.png
    416
    358
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    421
    601
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    510
    564
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Yoshida in view of the teachings of Nakamura to include a sensor module comprising two sensors; a rotation information calculator configured to calculate rotation information of the rotating body based on sensed values from the two sensors and the two sensors are spaced apart from each other in the rotation direction of the rotating body by a rotation angle greater than 0 
2.    As to claim 2, Yoshida discloses that the detection target (20) comprises at least one pattern portion formed of a metal or a magnetic material, and at least one non-pattern portion in a region where the at least one pattern portion is not formed (Fig. 15, 16, 17 and 22).
3.    As to claim 3, Yoshida discloses that wherein a size of each pattern portion of the at least one pattern portion is equal to a size of each non-pattern portion of the at least one non-pattern portion (Fig. 15).
4.    As to claim 4, Yoshida discloses that the at least one pattern portion and the at least one non-pattern portion are alternately disposed in the rotation direction of the rotating body (Fig. 15 and Fig. 17).
As to claim 17, Yoshida fails to disclose that the two sensors are spaced apart from each other in the rotation direction of the rotating body.  Nakamura discloses that the two sensors H0, H180; H90, H270) are spaced apart from each other in the rotation direction of the rotating body (1).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Yoshida in view of the teachings of Nakamura wherein the two sensors are spaced apart from 
As to claim 11, Yoshida discloses that a number of the at least one pattern portion and a number of the at least one non-pattern portion are determined in accordance with a size of each pattern of the at least one pattern portion and a size of each non-pattern portion of the at least one non-pattern portion (20, 20B, 22B, Fig. 15 - 17).
As to claim 12, Yoshida discloses that wherein a size of each pattern portion of the at least one pattern portion is equal to a size of each non-pattern portion of the at least one non-pattern portion (Fig. 15).
14.    As to claim 13, Yoshida discloses that a total size in the rotation direction of the rotation direction of the rotating body of the at least one pattern portion (20) and the at least one non-pattern portion corresponds to a rotation angle of 360° (Note Fig. 15).
As to claim 19, Yoshida fails to disclose that respective centers of the two sensors are spaced apart from each other in the rotation direction of the rotating body by a rotation angle greater than 0° and less than or equal to 90°.  Nakamura discloses that the respective centers of the two sensors (H0, H180; H90, H270) are spaced apart from each other in the rotation direction of the rotating body (1) by a rotation angle greater than 0° and .

 Allowable Subject Matter
Claims 5 – 9, 14 - 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5 - 6, the prior art fails to show that a size of each sensor of the two sensors each have a size corresponding to in the rotation direction of the rotating body is equal to one half of a size of each pattern of the at least one pattern portion in the rotation direction of the rotating body.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 7 - 9, the prior art fails to show that a first sensor of the two sensors comprises a first sensing coil, and a second sensor of the two sensors comprises a second sensing coil.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 14, the prior art fails to show that a size of each sensor of the two sensors in the rotation direction of the rotating body is equal to one half of a size of each pattern of the at least one pattern portion in the rotation direction of the rotating body, and a total size of the two sensors in the rotation direction of the rotating body is equal to the size of each pattern of the at least one pattern portion in the rotation direction of the rotating body.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 15 - 16, the prior art fails to show that a first sensor of the two sensors comprises a first sensing coil disposed on a substrate facing the detection target, and a second sensor of the two sensors comprises a second coil disposed on the substrate facing the detection target.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 18 and 20, the prior art fails to show that each pattern of the at least one pattern is large enough to simultaneously oppose an entire surface of a first sensor of the two sensors and an entire surface of a second sensor of the two sensors.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.